 In the Matter of COLEMAN FuRNrrutE CoRPoRATIoNandFURNrruxrJWORKERSLOCAL UNION #3086, A. F. of L.Case No. R-5168.-Decided May 5, 19!3Mr. T. H. Brooks,of Greensboro, N. C., for the Company.Mr. Joe Boyd,,of High Point, N. C., for Local 3086.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Furniture Workers Local Union X3086,A. F. of L., herein called Local 3086, alleging that a question affectingcommerce had arisen concerning the representation of employees ofColeman Furniture Corporation, Pulaski, Virginia, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Anthony E. Molina, TrialExaminer. Said hearing was held at -Pulaski, Virginia, on April 13,1943.The Company and Local 3086 appeared at and participated inthe hearing.,All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce, evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from "prejudicial error and are hereby affirmed.Upon the entire record in the case,-the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColeman Furniture Corporation is a Virginia corporation engagedin the manufacture of bedroom furniture at Pulaski, Virginia.TheCompany uses raw materials valued at $600,000 annually, approx-Although Furniture Workers Local Union 1862, herein called Local 1862,was servedwith notice of hearing, it did notappear.49 N. L. it. B., No. 69.502 COLEMAN FURNITURE' CORPORATION503imately 70 percent of which is shipped to it from pointsoutside theState of Virginia, and manufactures finished productsvalued at about$850,000' annually, approximately 80 percent of which is shipped topoints outside the State of Virginia.The Company admits that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDFurnitureWorkers Local Union x$3086, chartered by UnitedBrotherhood of Carpenters and Joiners of America, is a labororgani-zation affiliated with the American Federation of Labor,admittingto membership employees of the Company.III.THE QUESTION CONCERNINdREPRESENTATIONDuring the first part of March 1943, Local 3086 requested the Com-pany to recognize it as the exclusive representative, of the Company'semployees.The 'Company refused this request,on the ground thatit was operating under a contract with Local 1862.On April 20, 1940, the Company and Local 1862entered into anexclusivebargaining contract.The contract provides that it shallremain in effect until November 30, 1941, and from year to year there-after unless either party serves notice of a desire to terminatenot lessthan 30 days prior to any annual expiration date.The Companycontends that said contract is a bar and urges that the petition bedismissed.The evidence introduced at the hearing indicates that Local 1862has not functioned under the terms of the contract, and that it haspaid no per capita tax to the United Brotherhood of Carpenters andJoiners of America since 1940.Although Local 1862 was served withnotice of hearing it made no appearance at the hearing and exhibitedno interest in this proceeding.On September 12, 1942,the charter ofLocal 1862 was returned to its International; and the Company hasreceived no communication from Local 1862 since November 1942.It is clear that this case does not involve a contest between rivallabor organizations competing for the right to represent the employees.Local 1862 is dormant and a substantial number of employees of theCompany now desire to be represented by Local 3086.2We find,therefore, that the contract between Local 1862 and the Companydoes not constitute it bar to an election.-'A statement of the Regional Director, introduced into evidence at the hearing, showsthat Local 3086 presented 159 authorization cards bearing apparently genuine signaturesof persons whose names appear on the Company's pay roll of March 28, 1943. There 'areapproximately 333 employees in the unit hereinafter found to be appropriate. 504DECISIONS '0F NATIONAL, LABOR RELATIONS BOARD%We- find that t-a question- affecting ,commerce'has arisen concerningtie :representation of employees of the Company, within the meaning,of Section 9 (c) and`Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT-Local 3086 contends that all production and maintenance employeesof the Company, including inspectors, firemen, and- watchmen, butexcluding clerical and supervisory personnel, constitute an appropriateunit.The only controversy with respect to the unit concerns watch-men and, firemen. Local 3086 would include such employees in the unitand the Company would exclude them.The Company employs nine persons classified by it as watchmenor firemen. The5watchmen and firemen 'are not armed and do not wearuniforms.The firemen fire the Company's boilers and act as watch-men on occasions.The watchmen punch clocks throughout the Com-pany's premises, for the purpose of fire protection. It appears thatthey were covered by the contract between Local 1862 and the Company.We find that watchmen and firemen should be included in the unit.We find that all production and maintenance employees of the Com-pany, including inspectors,, firemen. and watchmen, but excludingclerical and supervisory personnel, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe. shall direct that the, question concerning representation whichthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection -herein, subject to the limitations and additions set forth inthe Direction.Local 3086 requests that it appear on the ballot as "FurnitureWorkers Local Union #3086, A. F. of L., (U. B. C. and J. of America)."The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes'of collective bargaining with Coleman Furniture COLEMAN FURNITURE CORPORATION505Corporation, Pulaski, Virginia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the-direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agent.for the, National Labor Relations Board, and subject to Article III,Section' 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, -who were employedduring the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but-excluding any whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by Furniture Workers Local Union#3086, A. F. of L., (U. B. C. and J. of America), for the purposes ofcollective bargaining.11